___________

                                    No. 95-3531
                                    ___________

Ernest L. Sims,                         *
                                        *
              Appellant,                *   Appeal from the United States
                                        *   District Court for the
     v.                                 *   District of Nebraska.
                                        *
Frank X. Hopkins,                       *         [UNPUBLISHED]
                                        *
              Appellee.                 *

                                    ___________

                     Submitted:     April 10, 1996

                           Filed:   April 30, 1996
                                    ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.

                                    ___________

PER CURIAM.


     Ernest L. Sims, a Nebraska prisoner serving a sentence of life
imprisonment for first-degree murder, appeals the judgment of the District
Court1 denying his amended petition for a writ of habeas corpus.            For
reversal, Sims argues that the District Court erred in (1) denying him an
evidentiary hearing, (2) denying in part his motion to expand the record,
and (3) rejecting his claims of constitutional error and denying habeas
relief.


     Having considered the briefs and arguments of the parties and the
record on appeal, we conclude that the judgment of the District Court is
correct in all respects.     Because no error of law appears




     1
      The Honorable Richard G. Kopf, United States District Judge
for  the   District   of  Nebraska,   adopting  the  report   and
recommendation of the Honorable David L. Piester, United States
Magistrate Judge for the District of Nebraska.
and an extended opinion by this Court would add nothing of substantial
value to the thorough and well-written report and recommendation of the
Magistrate Judge, we affirm the judgment of the District Court without
further discussion.


     AFFIRMED.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-